MORRISON, Presiding Judge.
At a prior term of this Court we affirmed the above conviction (Alcorta v. State, 294 S.W.2d 112).
Following this, the appellant made application to this Court for writ of habeas corpus which was by this Court denied.
The Supreme Court of the United States granted writ of certiorari and issued a mandate in their Cause No. 139, dated December 10, 1957, 78 S.Ct. 103, reversing the judgment of conviction in this case.
In obedience to such mandate, the mandate of this Court heretofore issued is recalled and judgment in our Cause No. 28,-080 is now reversed and the cause remanded.